      Case 4:13-cv-00151-RCC Document 116 Filed 11/06/19 Page 1 of 3



 1   Steven Sugarman
     New Mexico Bar No. 5717
 2   appearing pro hac vice
     347 County Road 55A
 3   Cerrillos, New Mexico 87010
     (505) 672-5082
 4   stevensugarman@hotmail.com
 5   Attorney for WildEarth Guardians
 6
 7
 8
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE DISTRICT OF ARIZONA
11
                                    TUCSON DIVISION
12
13
14
15
     WILDEARTH GUARDIANS,                   )
16                                          )     No. 13-151-RCC
           Plaintiff,                       )
17                                          )
     vs.                                    ) PLAINTIFF’S OPPOSITION TO
18                                          ) THE MOTION OF NEW MEXICO
     UNITED STATES FISH AND WILDLIFE        ) FOREST INDUSTRY ASSOC.
19   SERVICE and UNITED STATES FOREST       )   TO APPEAR AS AMICUS
     SERVICE,                               )
20                                          )
           Defendants.                      )
21   _______________________________________)
22
23
24
25
26
27
28
      Case 4:13-cv-00151-RCC Document 116 Filed 11/06/19 Page 2 of 3



 1           Plaintiff WildEarth Guardians (“Guardians”) hereby submits this memorandum in
 2   opposition to the motion of the New Mexico Forest Industry Association (“NMFIA”) to
 3   appear as amicus in this case, and to file an amicus brief on the eve of this Court’s
 4   hearing on the Federal Defendants’ Rule 59 motion.
 5           Guardians opposes NMFIA’s motion for the following reasons:
 6           1.      This case has been pending since 2013, and NMFIA has not sought to
 7   participate in the litigation of this matter until this time.
 8           2.      Even accounting for NMFIA’s representation – if true – that it did not learn
 9   of this litigation until after the Court’s September 12, 2019 decision, NMFIA’s motion is
10   still untimely. On October 4, 2019, NMFIA’s President wrote a notarized letter that the
11   Federal Defendants have attached to the Malcolm Declaration in support of their Rule 59
12   motion. ECF Doc. No. 104-2 at 72-73. Since October 4, 2019 – and presumably earlier –
13   NMFIA has been working with the U.S. Forest Service to achieve this Court’s reversal of
14   its September 12, 2019 decision and/or to narrow the scope of the injunction. It was not
15   until the eve of tomorrow morning’s hearing on the Rule 59 motion that NMFIA sought
16   to participate in this case, and its failure to seek amicus status at an earlier time is not
17   reasonable.
18           3.      The amicus brief that NMFIA seeks to file would not be helpful to the
19   Court’s resolution of the Federal Defendants’ Rule 59 motion – and would be merely
20   extraneous – for three reasons.
21                   A.       First, the draft brief contains significant argument as to equitable
22   factors that are not relevant to this Court’s resolution of the Rule 59 motion. Besides,
23   these irrelevant issues have already been raised by the Federal Defendants themselves and
24   allowing NMFIA to participate as amicus would simply permit the piling of irrelevancies
25   upon already stated irrelevancies.
26                   B.       Apart from the equitable issues, NMFIA desires to raise merits
27   arguments that the Federal Defendants have already made. There is simply no reason to
28   permit NMFIA to file a brief that parrots arguments that are already before the Court.

     WildEarth Guardians v. USFS and USFWS                            P laintiff’s Opposition to Amicus Motion
     Civil No. 13-151-RCC                                                                               P age 1
      Case 4:13-cv-00151-RCC Document 116 Filed 11/06/19 Page 3 of 3



 1                   C.       To the extent that the proposed amicus brief raises new arguments
 2   not already raised by the Federal Defendants – which Guardians submits is not the case –
 3   those arguments have yet to be adopted by the Federal Defendants and, therefore, cannot
 4   be considered by this Court. Russian River Watershed Protection Committee v. City of
 5   Santa Rosa, 142 F.3d 1136, 1141 n. 1 (9th Cir. 1998).
 6            4.     Permitting NMFIA to file an amicus brief at this late date would be
 7   prejudicial to Guardians as it will not have an opportunity to file a memorandum to
 8   respond to the arguments in the amicus brief in advance of the hearing on the Federal
 9   Defendants’ Rule 59 motion.
10            For the foregoing reasons, Guardians respectfully submits that NMFIA’s motion
11   should be denied.
12
13   Dated:          November 6, 2019.
14
15                                           Respectfully submitted,
16                                                  /s/ Steven Sugarman
                                             Steven Sugarman
17                                           347 County Road 55A
                                             Cerrillos, New Mexico 87010
18                                           (505) 672-5082
                                             stevensugarman@hotmail.com
19
20
21                                     CERTIFICATE OF SERVICE
22
           I hereby certify that a true and correct copy of this Plaintiff’s Opposition to Motion
23   to Appear as Amicus was served on counsel of record on November 6, 2019 through the
     Court’s electronic CM-ECF system.
24
25                                           /s/ Steven Sugarman
                                             Steven Sugarman
26
27
28

     WildEarth Guardians v. USFS and USFWS                             P laintiff’s Opposition to Amicus Motion
     Civil No. 13-151-RCC                                                                                P age 2
